Title: To James Madison from David Bailie Warden, 16 June 1810
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 16 June, 1810.
I have the honor of sending you copies of some of my memoirs in defense of american vessels and cargoes. A considerable number of american Cases still remain to be adjudged by the Council of Prizes. As there is no Agent to represent them, I think it is my duty to make a defence. I trust that my zeal and industry in this business, and in the discharge of my Consular duties will meet your approbation and that you will be pleased to continue me in office. It would be fortunate indeed to be protected by a President whose talents and patriotism I so highly venerate, and to whose administration I feel so strongly attached. I am, Sir, with great respect, Your very obedient and very humble Servant
David Bailie Warden.
